



Exhibit 10.1
Summary of Bonus Program
The following is a summary description of the terms and conditions of the Bonus
Program, under which quarterly bonuses may be paid to the Company’s “named
executive officers” (as defined in Item 402(a)(3) of Regulation S-K promulgated
by the Securities and Exchange Commission) (“NEOs”) as determined by the Board
of Directors (“Board”) or the Compensation Committee of the Board (“Compensation
Committee”). The Bonus Program is designed to align compensation with company
and individual performance.
All Company employees, including NEOs, are eligible for quarterly performance
bonuses under the Bonus Program, based on individual and company performance
toward pre-approved goals. The quarterly bonus payout for each eligible employee
is determined on a quarterly basis based on the employee’s earned salary in such
quarter, multiplied by their bonus target (as a % of base salary), multiplied by
a personal performance factor, multiplied by a company performance factor. The
personal performance factor ranges from 0 to 1.2, and company performance factor
ranges from 0 to 1. Quarterly bonus payouts may range from 0 to 150% of the
figure yielded by the above formula, depending upon Company performance toward
profitability targets in the applicable quarter. No quarterly bonuses are
payable if any of the following occur: quarterly Company profit before taxes
measured on a non-GAAP basis and not including projected bonus payments falls
below $500,000; the company performance factor falls below .65 in the quarter;
or, on an individual basis, if an employee fails to set approved goals for the
quarter or achieves a personal performance factor of 0.
The Compensation Committee retains final discretion over and must approve all
payments under the Bonus Program. The Compensation Committee has the authority
to make changes to the terms and conditions of the Bonus Program at any time.
The Company intends to utilize the Bonus Program for quarterly bonuses in 2019
and in subsequent years until terminated or modified by the Board or
Compensation Committee.



